Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 03/09/2021. Claims 1-18 are currently pending.
Response to Amendment
Applicant's amendment, filed on 03/09/2021, is entered into further examination and appreciated by the examiner.

Response to Remarks/Arguments
	Regarding remarks on the interpretation under 35 USC 112(f), applicant's clarifying statement is accepted and appreciated by the examiner.
	Regarding arguments on the claim objections, amendment is accepted and the previous objections are withdrawn
Regarding arguments on the interpretation under 35 USC 101, applicant's clarifying statement is accepted and appreciated by the examiner.
Regarding arguments on the rejections under Provisional Double Patenting, the Terminal Disclaimer filed on 03/09/2021 is accepted and the previous rejections are withdrawn.
Regarding arguments on the rejections under 35 USC 103, applicant’s arguments are fully considered, but are not persuasive because of following reasons.

Applicants commented (pg. 17 line 6 from the bottom – pg. 18 line 5) that the Provisional Application of Strom reference has sufficient support for the reference Storm and examiner’s use of Storm’s priority date is fine.
Examiner appreciates the applicant for careful review on Storm and accepting Storm’s priority from its Provisional Application.

Applicant argues (pg. 18 line 6 – pg. 21 line 12) that the limitation "wherein each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition" in claim 1 is not disclosed by Mu because of misreading of Mu. Applicant further argues the examiner has only made a conclusory statement without a rational underpinning. i.e, without showing how the alleged vehicle operating parameters, environmental data, and road conditions are in any way included in input vectors and the examiner has not established how Mu discloses the above cited limitation. 
Applicant further argues Strom reference does not disclose any “vector” as defined in applicant’s specification. In light of above, the examiner has not established a prima case of obviousness of claim 1

Examiner respectfully disagrees with the Applicants’ alleged argument because Mu discloses the recited limitation. Mu discloses input data comprising a plurality of variables (multiple time-invariant and time-variant inputs, time-variant measurement, implying raw input data size can be further reduced for computational efficiency as input). 
Then, Mu further discloses the input data is represented in a vector format (Let …             
                
                    
                        
                            
                                f
                                i
                            
                        
                        
                            
                                (
                                d
                                ,
                                t
                                )
                            
                        
                    
                    
                        i
                        =
                        1
                    
                    
                        l
                        1
                    
                
            
        , which is a short form of vector             
                
                    
                        f
                        1
                        ,
                         
                        f
                        2
                        …
                        f
                        l
                        1
                    
                
            
        , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …             
                
                    
                        
                            
                                f
                                i
                            
                        
                        
                            
                                (
                                d
                                0
                                -
                                Δ
                                d
                                ,
                                t
                                0
                                -
                                Δ
                                t
                                )
                            
                        
                    
                    
                        i
                        =
                        1
                    
                    
                        l
                        1
                    
                
            
        , which is a vector format equivalent to             
                
                    
                        f
                        1
                        '
                        ,
                         
                        f
                        2
                        '
                        …
                        f
                        l
                        1
                        '
                    
                
            
         for short [pg. 215 right col line 17 from the bottom])
In addition, Mu discloses the at least one of the variables, i.e. measurement data, represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition (time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]). Mu sufficiently discloses the above recited limitation. On top of Mu, Storm also provides a plurality sensor measurement data and the previously stored sensor measurement data stored in the database to the computing device as an input, which represent a vehicle operating parameter, environmental data, and a road condition ([0066-0069, Fig, 3, claim 1, claim 3, claim 5]). Since Mu discloses the input vector format comprising variables, argument 
Besides the teachings of Mu and Álvarez-Troncoso (US7076350B2), hereinafter ‘A-T’, which discloses input vector format (included in the previous office action), a newly found prior art reference, Eckert (US 5742507 A), hereinafter ‘Eckert’, also discloses the above recited limitation “each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition" (Input variables, from parameters characteristic of the driving behavior of the vehicle, and from variables predetermined by the properties of the environment ‘coefficient of friction of the road surface, side wind’ [col 1 line 26-38], The input vector u(t) contains as the input variables [col 14 lie 21]) in easy to understand plain English, adding extra evidence that the recited limitation is a well-known limitation in the art and cannot be treated as novel or inventive. 
Therefore, the rejection is maintained.

	Applicant argues (pg. 21 line 6 from the bottom – pd. 25 line 3) that Mu in view of Storm does not disclose the limitation “each reference input vector comprises a plurality of sensor data and a plurality of database data” in claim 2 because neither Mu nor Storm clarified an input vector as an extended argument made from claim 1.

Thus, it would have been obvious for a person having ordinary skill in the art when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use reference input vector comprising a plurality of sensor data and a plurality of database data for predicting energy consumption and providing the predicted result to a driver for economic and safe drive.
Therefore, the rejection is maintained.

Applicant argues (pg. 25 line 4 – pg. 26 end of line) that Storm does not disclose the limitation “said plurality of sensor data is captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in time of said plurality of points in time” in claim 3 with exactly same meaning as the application discloses in the specification (1) because Storm’s reference cited as GPS data is a vehicle location data, not a vehicle location environment data and (2) because Strom does not explicitly disclose capturing sensor data at each point in time of said plurality of points in time.

(2) As disclosed in claim 1, Mu already discloses “plurality of sensor data is captured … at each point in time of said plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but Mu is silent regarding “sensor data captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile”. Storm provides various types of sensor data including a vehicle location environment, a vehicle equipment profile, and a driver behavior profile. Therefore, it would be obvious for a person having ordinary skill in the art when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use the captured sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in time of said plurality of points in time for predicting energy consumption information accurately and providing the predicted result to a driver for economic and safe drive.

claim 5 are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Applicant argues (pg. 27 line 19 – pg. 28 line 16) that Strom does not disclose the limitation “said plurality of database data is obtained for a plurality of vehicles” in claim 6 because the database data is not obtained from a plurality of vehicles.
Examiner submits that the claim limitation states that the said database data is obtained for a plurality of vehicles, not from a plurality of vehicles. The database data can be interpreted as the data collected from a representative (sample model) vehicle and used by a plurality of a vehicle based on the database data already collected in claims 2 and 1. Nonetheless, office action is updated to address the limitation as the applicant wants it to be interpreted, i.e. the database data is obtained from a plurality of vehicles.

Applicant argues (pg. 28 line 7 from the bottom – pg. 29 line 3) that Strom does not disclose the limitation regarding “corresponding to said plurality of vehicles” in claim 7 by repeating the same argument in claim 6 above.
Examiner submits that office action is updated to correctly address the limitation.


claim 8 are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Applicant argues (pg. 30 line 1 –line 6 from the bottom) that Strom does not disclose the limitation “driving pattern data of a plurality of drivers” in claim 9. 
Examiner submits that office action is updated to correctly address the limitation.

Applicant’s arguments (pg. 30 line 5 - 4 from the bottom) for claim 10 are moot in view of new ground of rejection necessitated by the amendment.

Regarding Applicant’s arguments (pg. 30 line 3 from the bottom – pg. 31 line 10) for claim 11 referring to claim 1 with the same argument, it is suggested to see Examiner’s answer in claim 1 above.

Regarding Applicant’s arguments (pg. 31 line 11 – 14) for claims 12-15 are unpersuasive because rejection on claim 11 is maintained.

Applicant’s arguments (pg. 31 line 15 – pg. 32 line 6) for amended claim 12 by referring to claim 6 with the same argument, it is suggested to see Examiners answer in claim 6 above.


claim 13 referring to claim 5 with the same argument, it is suggested to see Examiner’s answer in claim 5 above.

Regarding Applicant’s arguments (pg. 33 line 1 – line 6) for claim 14 referring to claim 9 with the same argument, it is suggested to see Examiner’s answer in claim 9 above.
Applicant’s arguments (pg. 33 line 7 – line 8) for amended claim 15 are moot in view of new ground of rejection necessitated by the amendment.

Regarding Applicant’s arguments (pg. 33 line 9 – line 2 from the bottom) for claim 16 referring to claim 1 with the same reason, it is suggested to see Examiner’s answer in claim 1 above.

Regarding Applicant’s arguments (pg. 33 line 1 from the bottom – pg. 34 line 4 from the bottom) for claims 17-18 are unpersuasive because rejections on base claim 16 and rejections on equivalent claims 2 and 10 are maintained. It is suggested to see Examiner’s answer for claims 1, 2 and 10 above.

Claim Objections
	Claim 8 is objected to because of the following informalities:  As per claim 8, the limitation “driver identity data associated with said vehicle and an environment around .
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “module” (or “unit”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The current application includes a limitation in claim 11 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. i.e. electronic interface circuit (or device) between sensors and processor, and “acquisition modules” 402-1 and 402-2 in system 400 of Fig. 4 [0034], i.e. electronic interface circuit (or device) between sensors (or meters) and processor. The physical structure of “unit that displays” is interpreted as “output display unit” 408, capable of outputting video and audio, in Fig. 4 [0034].

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Interpretation – 35 USC § 101
	Independent claims 1, 11 and 16 recite abstract ideas such as limitations “predicting energy consumption of a vehicle using a statistical model”, “predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous 
	Analyzing further on step 2A prong-2 test, examiner notices additional elements such as “providing results corresponding to the predicted change in said energy level to an audio-visual output of said vehicle and providing the results, using the audio-visual output unit, to a driver of the vehicle”. Although this limitation could be treated as simply outputting the result of the math, it seems fairer to describe the claim as a whole as reciting a display means showing current and future estimated fuel level for a car or truck.  It takes information like environmental data and the road condition, among other claims 1-18 are interpreted as patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mu (T. Mu and et el, “Heterogeneous Delay Embedding for Travel Time and Energy Cost Prediction Via Regression Analysis”, IEEE transactions on intelligent transportation systems, vol. 14, no. 1, March 2013), hereinafter, ‘Mu’ in view of Storm (US 20160311423 A1), hereinafter ‘Storm’ and Ehlers (US 20070138347 A1), hereinafter, Ehlers.
As per claim 1, Mu discloses the claim as follows:
A method for predicting energy consumption of a vehicle using a statistical model, said method comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, equivalent to statistical model [pg. 214 right col line 18-35]):
predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized … time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function  so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables; predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data;),
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time; (predict the … energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors’ component variables [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*), y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = (z), implying energy consumption (or energy level) of vehicle is predicted [pg. implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, where in z is derived from input vector x)
predicting a change in said energy level of said vehicle at said future points in time using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]),
wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning waiting matrix, or vector, plays the role of connecting the input vectors to the energy level prediction with maximum likelihood),
and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1])

Mu further indirectly discloses “providing the predicted energy consumption information to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17]), but Mu does not explicitly disclose 
	“indicating, one of visually and audibly, results corresponding to a predicted change in energy level to a driver of the vehicle” and is silent regrading use of processors for predicting energy consumption.

Storm discloses use of a processor for predicting energy consumption (processor [0022-0023, Fig. 2, 0056], processor 46 … make a range prediction … present the user with various energy consumption related options offering the user [0023]) and 	“indicating predicted energy consumption level for the future to the driver of the vehicle visually” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]; analytic engine, predicted resource consumption, route location [0046], calculating the probable gain or loss in 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use the processor for predicting energy consumption and visually indicate the predicted energy consumption level to a driver for economic and safe drive (Storm - beneficial to the use of a vehicle to know, or at least be able to predict with some likelihood of success, the remaining driving distance or range based on the state of charge or remaining fuel [0005, 0002-00040]).

Mu further discloses “wherein each input vector comprises a plurality of variables, ( multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom])
equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).

Storm also discloses “wherein each input data comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, at least one of the variables represents a road condition” (reading of driver specific parameters 83, reading of vehicle state 85, equivalent to vehicle operating parameter, and the generation of weather, equivalent to environmental data, traffic, equivalent to road condition, map, data update cycle or data update control loop [0066-0069, Fig. 3], vehicle … operating parameter, external data … from external data sources [claim 1], environmental conditions [claim 3], elevation changes, equivalent to road condition [claim 5]).

Furthermore, Storm already discloses “providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit when providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle.

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported fuel levels can trigger an automatic re-evaluation of the route and its associated refueling plan [0127], visually displayed road maps, audible guidance [0128]; equivalent to audio-video output unit [0037, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to provide results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and provide the results, using the audio-video output unit, to a driver of the vehicle for economic and safe drive.

As per claim 11, Mu teaches the claim as follows:
A system (driver-assistance system [abs]) for predicting energy consumption of a vehicle using a statistical model, said system comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, i.e. equivalent to statistical model [pg. 214 right col line 18-35]):
obtains a plurality of input vectors at defined time intervals at a plurality of points in time (the historical and current data of time variant measurements, i.e. equivalent to sources of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single 
predicts (i) a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously obtained at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized … time variant measurements [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variable gi and time variant variables fi [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function f so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables; predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data;), 
see measurement data set which is equivalent to input vectors  [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*), y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z) [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and Soc(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, where in z is derived from input vector x),
(ii) a change in said energy level of said vehicle at said future points in time using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]), 
wherein the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector is meaning waiting matrix, or vector, plays the role of connecting the input vectors to the energy level prediction with maximum likelihood), and 
said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]);

Mu further indirectly discloses “providing the predicted energy consumption to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17]), but Mu does not explicitly disclose 
	“displaying results corresponding to a predicted change in energy level to a driver of the vehicle” and Mu is silent regarding “an acquisition module”, and use of “a processor” for predicting energy consumption.

equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], analytic engine, predicted resource consumption, route location [0046], calculating the probable gain or loss in remaining resources such as battery energy, fuel, etc., and logging reasons for those predicted gains and losses. The gains and losses can be organized according to the various vehicle systems [0069, claim 3], user interface 37 offers user 36 a display with resource replenishment options such as … situations where the vehicle likely cannot complete the journey before charging the battery, refueling the vehicle, or both, a display indicating the probability of successfully completing the entire trip [0081).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use of “an acquisition module and a processor” and “display  a predicted energy consumption level changes to a driver of the vehicle” for economic and safe drive.

Mu further discloses “wherein each input vector comprises a plurality of variables, (multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom])
	wherein at least one of the variables represents a vehicle operating parameter, 
at least one of the variables represents environmental data, and at least one of the variables represents a road condition” (time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).

Storm also discloses “wherein each input data comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition” (reading of driver specific parameters 83, reading of vehicle state 85, equivalent to vehicle operating parameter, and the generation of equivalent to environmental data, traffic, equivalent to road condition, map, data update cycle or data update control loop [0066-0069, Fig. 3], vehicle … operating parameter, external data … from external data sources [claim 1], environmental conditions [claim 3], elevation changes, equivalent to road condition [claim 5]).

Furthermore, Storm already discloses “providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface [claim 1], calculating changes in vehicle resources [claim 3]) and further discloses 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle.


provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (communication system … includes a display device and/or speakers, equivalent to audio-video output unit [0037, Fig. 1] , guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported fuel levels can trigger an automatic re-evaluation of the route and its associated refueling plan [0127], visually displayed road maps, audible guidance [0128], visually displayed road maps, audible guidance [0128]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to use an audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle for economic and safe drive.

As per claim 16, Mu teaches the claim as follows:
A method for predicting energy consumption of a vehicle using a statistical model, said method comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, equivalent to statistical model [pg. 214 right col line 18-35]):
i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function  so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables;  predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data;),
see measurement data set which is equivalent to input vectors’ component variables  [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*), y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = (z), implying energy consumption (or energy level) of vehicle is predicted [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and Soc(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, where in z is derived from input vector x);
predicting a change in said energy level of said vehicle at said future points in time using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]),
meaning waiting matrix, or vector, plays the role of connecting the input vectors to the energy level prediction with maximum likelihood),
and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]);

Mu further indirectly discloses “providing the predicted energy consumption information to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17]), but Mu does not explicitly disclose 
	“indicating, one of visually and audibly, results corresponding to a predicted change in energy level to a driver of the vehicle” and is silent regarding “the use of 

Storm discloses use of a processor for the data processing of predicting energy consumption (processor [0022-0023, Fig. 2, 0056], processor 46 … make a range prediction … present the user with various energy consumption related options offering the user [0023]),
	 “indicating predicted energy consumption level for the future to the driver of the vehicle visually” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]; analytic engine, predicted resource consumption, route location [0046], calculating the probable gain or loss in remaining resources such as battery energy, fuel, etc., and logging reasons for those predicted gains and losses. The gains and losses can be organized according to the various vehicle systems [0069, claim 3], user interface 37 offers user 36 a display with resource replenishment options such as … situations where the vehicle likely cannot complete the journey before charging the battery, refueling the vehicle, or both, a display indicating the probability of successfully completing the entire trip [0081]), and


 Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use the processor and storage medium for the data processing of predicting energy consumption and visually indicate the predicted energy consumption level to a driver for economic and safe drive.

Mu further discloses “wherein each input vector comprises a plurality of variables, (multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom])
	wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition” (time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).

Storm also discloses “wherein each input data comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, at least one of the variables represents a road condition” (reading of driver specific parameters 83, reading of vehicle state 85, equivalent to vehicle operating parameter, and the generation of weather, equivalent to environmental data, traffic, equivalent to road condition, map, data update cycle or data update control loop [0066-0069, Fig. 3], vehicle … operating parameter, external data … from external data sources [claim 1], environmental conditions [claim 3], elevation changes, equivalent to road condition [claim 5]).

Furthermore, Storm already discloses “providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface [claim 1], calculating changes in vehicle resources [claim 3]) and further discloses 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” 

However, Storm is silent regarding a use of audio-video output unit when providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle.

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported fuel levels can trigger an automatic re-evaluation of the route and its associated refueling plan [0127], visually displayed road maps, audible guidance [0128], visually displayed road maps, audible guidance [0128]; communication system … includes a display device and/or speakers, equivalent to audio-video output unit [0037, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to provide results corresponding to 

As per claim 2, Mu, Storm and Ehlers disclose claim 1 set forth above.
Mu already discloses reference input vector and the types of data that can be part of input vector ( time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom], taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector too; takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter; the weather conditions of temperature and humidity, equivalent to environmental data; vehicle mass, audio status, light status, air conditioner status, battery state of charge ‘SoC’, and battery state of health ‘SoH’, equivalent to vehicle operating parameter [pg. 218 left col line 4 – line 12 from the bottom], implying sensor data; experience data … recorded, traffic flow, vehicle speed, consumed energy, and context condition [pg. 214 right col line 11-17], traffic data that were recorded [pg. 214 implying reference input data), but does not explicitly cite the sensor data and/or database data.

Storm further discloses “a plurality of sensor data and a plurality of database data” as input data (various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1]; sensor devices 31, various data collection, sensors [0020]; weather data, database [0042; data store 50 [Fig. 2])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to disclose each reference input vector comprises the sensor data and the database data in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for economic and safe drive and 
	it would be also obvious in the art that taking a vector format for input data, which is an ordered collection of data components in mathematics, is a well-known subject in the art, as can be seen in  Álvarez-Troncoso (US7076350B2), which uses data format such as input vector and weighting vector (state vector, input state vector [col 7  line 31 – 39, Fig 7] ; matrix weights [col 5 line 40-col 6 line 10]) or in Eckert (US 5742507 A), which also discloses the above recited limitation “each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition" (Input variables, from parameters 

As per claim 3, Mu, Storm and Ehlers disclose claim 2 set forth above.
Mu already discloses “plurality of sensor data is captured … at each point in time of plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but is silent regarding sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile.

Storm further discloses “plurality of sensor data is captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile” (Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029], positional information, as well as other data useful for predicting resource consumption, map data collector [0032], map data [0033-0034], topographical data [0037-0040], weather data [0041], implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm by capturing the sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in time of plurality of said points in time in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

As per claim 4, Mu, Storm and Ehlers disclose claim 2 set forth above.
Storm further discloses “said plurality of sensor data is obtained from a plurality of sensors associated with said vehicle” (proximity sensors, Temperature sensors, Accelerometer, Tire Pressure [Fig. 1 31]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to use plurality of sensors with said vehicle in .

	Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Rowker (US 20110082632 A1), hereinafter ‘Rowker’.
As per claim 5, Mu, Storm and Ehlers disclose claims 4 set forth above.
Storm further disclose the use of regenerative braking system (using regenerative braking [0037], implying use of a regenerative braking sensor), but does not explicitly recite a use of regenerative braking sensor.

Rowker discloses “a regenerative braking sensor” of a vehicle (regenerative braking sensor [0028, Fig. 1], the regenerative braking system can acquire and analyze energy dissipating braking data and regenerative braking data in an automobile to determine appropriate braking information for display to a user on the display [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Rowker to include a regenerative braking sensor to predict energy consumption information accurately for an economic and safe drive.

	Claims 6, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Rudow (US 20110184784 A1), hereinafter ‘Rudow’.
As per claim 6, Mu, Storm and Ehlers disclose claim 2 set forth above.
Storm further discloses “said plurality of database data comprises data related to at least one of a vehicle location environment, a vehicle equipment profile, and a driver behavior profile” (weather data, database [0042]; data store 50 [Fig. 2]; reading data from data store 50 [0023]; topography data [0039]).

However, the set forth combined prior art is silent regarding “plurality of database data is data is obtained for a plurality of vehicles”.

Rudow discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to use database data obtained for a plurality of vehicle comprising data related to at least one of a vehicle location environment, a vehicle equipment profile, and a driver behavior profile in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

As per claim 7, Mu, Storm, Ehlers and Rudow disclose claim 6 set forth above.

showing data collector records the vehicle sensor data into the database; Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029], implying information representing a vehicle location. positional information, as well as other data useful for predicting resource consumption, map data collector [0032], map data [0033-0034], topographical data [0037-0040], weather data [0041], equivalent to information representing a vehicle location environment;  Topographical data collector 64 may retrieve relevant topography data, equivalent to vehicle location environment, to preload the data store 50 [0039], i.e. equivalent to record data for later use; accessing traffic flow patterns from a remote database with data collected over time [0045], implying accessing previously recorded data; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile).

However, Storm is silent regarding a database storing previously recorded data corresponding to said plurality of vehicles.

Rudow already discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Rudow to use previously recorded database data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile corresponding to plurality of vehicles in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

As per claim 12, Mu, Storm and Ehlers disclose claim 11 set forth above.
Mu already discloses “plurality of sensor data is captured … at each point in time of plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but is silent regarding sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile.

Storm further discloses “plurality of sensor data is captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile” (Geospatial implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to disclose acquisition module acquiring a plurality of sensor data for at least one of a vehicle equipment profile and a driver behavior profile at each point in time of said plurality of points in time in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.
equivalent to record data for later use; accessing traffic flow patterns from a remote database with data collected over time [0045], implying accessing previously recorded data; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], representing a driver profile).

However, Storm is silent regarding a database storing previously recorded data corresponding to said plurality of vehicles.

Rudow already discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1]).



As per claim 17, Mu, Storm and Ehlers disclose claim 16 set forth above.
Mu already discloses reference input vector and the types of data that can be part of input vector (time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom], taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector too; takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter; the weather conditions of temperature and humidity, equivalent to environmental data; vehicle mass, audio status, light status, air conditioner status, battery state of charge ‘SoC’, and battery state of health ‘SoH’, equivalent to vehicle operating parameter [pg. 218 left col line 4 – line 12 from the bottom], implying sensor data; experience data … recorded, traffic flow, vehicle speed, consumed energy, and context condition [pg. 214 right col line 11-17], traffic data that were recorded [pg. 214 right col line 10-9 from the bottom], showing reference input data), but does not explicitly cite the sensor data and/or database data.

Storm further discloses “a plurality of sensor data and a plurality of database data” as input data (various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1]; sensor devices 31, various data collection, sensors [0020]; weather data, database [0042; data store 50 [Fig. 2])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to disclose each reference input vector comprises the sensor data and the database data in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for economic and safe drive.

Mu already discloses “plurality of sensor data is captured … at each point in time of plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but is silent regarding sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile.

 implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm by capturing the sensor data for a vehicle equipment profile and a driver behavior profile at each point in time of plurality of said points in time in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

Storm further discloses “plurality of sensor data is obtained from a plurality of sensors associated with said vehicle” (proximity sensors, Temperature sensors, Accelerometer, equivalent to record data for later use; accessing traffic flow patterns from a remote database with data collected over time [0045], implying accessing previously recorded data; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], representing a driver profile).

However, Storm is silent regarding a database storing previously recorded data corresponding to said plurality of vehicles.

Rudow already discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Rudow to use previously recorded database data for a vehicle equipment profile, and a driver behavior profile .

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view Ricci (US 20130144470 A1), hereinafter ‘Ricci’.
As per claim 8, Mu, Storm and Ehlers disclose claim 2 set forth above.
Mu further discloses measured data corresponds to time data and day data (measurements collected at time t on day d [pg. 215 right col line 9-10]).

Strom discloses data corresponds to driving pattern data (variable, driving habits of user [0005], Driver specific parameters, driver’s aggressiveness, the number of alternate routes, travelling two … five or more alternate routes, route preference [0055]).

However, the set forth combined prior art is silent regarding “sensor data corresponding to solar radiation data, wind direction data and driver identity data”.

Ricci discloses the sensed data corresponding solar influx data, wind direction and driver identity (sensed climate control information, wind direction, solar flux density [0023], sensed identity of a selected occupant or group of occupants [0061]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Ricci regarding the use of sensor data .

	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of  Xu (US 20130085696 A1), hereinafter ‘Xu’.
As per claims 9 and 14, Mu, Storm and Ehlers disclose claims 2 and 11 set forth above.
Storm further discloses “said plurality of database data corresponds to weather data, route data, traffic data, and driving pattern data of individual drivers”  (Vehicle data collector 57 may therefore be optimized to monitor vehicle status information and update data store 50 [0027], implying data collector record the vehicle sensor data into the database; Topographical data related to possible routes of travel is collected and stored in data store 50, Topographical data may be used in relation to map, vehicle, weather, and other data in data store [0037], traffic data collector, traffic patterns [0044], traffic flow patterns [0045], Driver specific parameters include parameters selected and maintained for individual drivers such as the drivers aggressiveness, the driver's preferred interior temperature [0055]).

However, Storm does not explicitly disclose “driving pattern data of a plurality of drivers”.

i.e. Electric Vehicle, battery capacity [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Xu with the use of database data such as weather data, weather data, route data, traffic data, and driving pattern data to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

	Claims 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Kargupta (US 20110258044 A1), hereinafter ‘Kargupta’.
As per claims 10, 15 and 18, Mu, Storm and Ehlers disclose claims 1, 11 and 15 set forth above.
Mu further teaches “said statistical model comprises at least one of a linear function, a quadratic function, and a periodic function of at least one of an energy level of the vehicle at each point in time, each vehicle input vector, and each database input vector for each defined time interval (relates the energy consumption E(t) to various context conditions and vehicle/battery status, we define various rules [pg. 219 left col line 17 -7 form the bottom], prediction function [pg. 215 right col line 27, pg. 217 right col line 7 from the bottom], temperature and humidity … modeled … to cosine function that showing environmental data affecting energy consumption with periodic function; predict the future energy cost from the historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], implying input reference vector is included), but is silent regarding “statistical model comprises a linear function”.

Kargupta discloses use of a model comprising statistical analysis and linear algebraic techniques for predicting fuel consumption (predictive models for fuel consumption, statistical data analysis algorithms and linear algebraic techniques, based on the incoming observed vehicle performance and operating condition data [0148])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kargupta with the use of statistical model comprising a linear function to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm, Ehlers and Rudow in view of Rowker.
As per claim 13, Mu, Storm, Ehlers and Rudow disclose claim 12 set forth above.
Storm further disclose the use of regenerative braking system (using regenerative braking [0037], implying use of a regenerative braking sensor), but does not explicitly recite a use of regenerative braking sensor.

Rowker discloses “a regenerative braking sensor” of a vehicle (regenerative braking sensor [0028, Fig. 1], the regenerative braking system can acquire and analyze energy dissipating braking data and regenerative braking data in an automobile to determine appropriate braking information for display to a user on the display [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Rowker to include a regenerative braking sensor to predict energy consumption information accurately for an economic and safe drive.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No.9,841,463 (reference), hereinafter “Brown ‘463”.
As per claim 1, claim 3, which depends on claim 1, of Brown ‘463 discloses the claim. Differences of claim 1 from claims 1 &3 of Brown ;463 are disclosed by Mu and Storm in the same way as claim 1 rejection under 35 USC 103 above.

As per claim 2-4 and 6-7, claim 4 of Brown ‘463 discloses the claims.
As per claim 5, claim 8 of Brown ‘463 discloses the claim.
As per claim 9, claim 7 of Brown ‘463 discloses the claim.
As per claim 10, claim 8 of Brown ‘463 discloses the claim.

As per claim 11, claim 11, which depends on claim 9, of Brown ‘463 discloses the claim. Differences of claim 11 from claims 9 and 11 of Brown ‘463 are disclosed by Mu and Storm in the same way as claim 11 rejection under 35 USC 103 above.
As per claim 12, claim 12 of Brown ‘463 discloses the claim.
As per claim 13, claim 13 of Brown ‘463 discloses the claim.
As per claim 14, claim 14 of Brown ‘463 discloses the claim.
As per claim 15, claim 15 of Brown ‘463 discloses the claim.

As per claim 16, claim 18, which depends on claim 16, of Brown ‘463 discloses the claim. Differences of claim 16 from claims 16 & 18 of Brown ‘463 are disclosed by Mu and Storm in the same way as claim 16 rejection under 35 USC 103 above.
As per claim 17, claim 19 of Brown ‘463 discloses the claim.
As per claim 18, claim 20 of Brown ‘463 discloses the claim.

 Notes with regard to Prior Art
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.  Álvarez-Troncoso (US7076350B2) discloses the use of input vector and the weighting vector in managing energy in  vehicles (controlling electrical systems in vehicles, and, more specifically, to use of a time-series predictor to improve energy management of an electrical system [col 1 line 16-19], vehicle electrical system with energy management [col 2 line 12-23, Fig. 1], the time-series predictor [col 2 line 14-15],  state vector, input state vector, estimated future vector [Fig. 7], input vector [col 5 line 27-32, Fig. 3], probability vector, equivalent to weighting vector [col 6 line 2-4], The estimated future vector, the associated probability, and a current vector state are input to the energy manager in step 77 to generate adjustment commands for the electrical system [col 7 line 50-53]), implying the use of vector format for the data processing is a well-known technique in the art. 
Petty (US 20140222321 A1) discloses input data including incident data, observed and predicted weather data, pavement conditions data and predictions of pavement condition states, and roadway operations data. One or more of this additional input data is further modeled using multiple factors of congestion in a regression analysis [0008].
Eckert (US 5742507 A) discloses the limitation “each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition" (Input variables, from parameters 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DOUGLAS KAY/
Examiner, Art Unit 2865